Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The examiner has fully considered the applicants’ amendments and remarks filed on 8/9/2021 and finds them sufficient to overcome all outstanding issues in this application.  As such, all objections and rejections are withdrawn.
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is a brief summary of the newly cited prior art:
US 2008/0148382 taught a system for managing firewalls and firewall rules which included keeping a count of the times firewall rules permitted traffic, but did not teach counting when firewall rules denied traffic.  They also taught that some rules should be persistent even if they are applied very infrequently because they are important rules, but did not teach determining an anomaly score indicating a severity of attacks protected against by the rule, or an urgency measure based on the anomaly score and deny count.
US 9,838,354 taught a system which predicts ranking of a new firewall rule based on the counts and rankings of already implemented firewall rules.
US 2018/0176185 taught a system for updating the processing order of firewall rules based on hit counts of the rules, but did not teach determining an anomaly score indicating a severity of attacks protected against by the rule, or an urgency measure based on the anomaly score and hit count.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T HENNING/Primary Examiner, Art Unit 2491